DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  January 31, 2022 has been entered.
Response to Arguments
4.	Applicant’s arguments, see page 6, filed January 31, 2022, with respect to Claims 8-12 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 8-12 has been withdrawn. 

5.	Applicant’s arguments, see pages 12-13, filed January 31, 2022, with respect to Claims 1-27 have been fully considered and are persuasive.  The Non-Statutory Double Patenting rejections have been withdrawn. 

The rejections no longer rely on Newton as the primary reference.  As such, Applicant’s arguments directed to modifying Newton are no longer applicable. 
The new rejections rely on WO 2018/007804 (Findlay) as the primary reference, which broadly teaches a sensor (30, Figs. 7-8) that is mounted on the latch (5) of a fingerboard latch assembly.  While it is acknowledged that WO ‘804/Findlay discloses that the sensor (30) is used to detect the orientation of the latch, the rejection relies on Anderson  (WO 2018/011383) and Kunec (CA 3,015,167, which shares the same priority and has the same disclosure as US 10,472,903).  Applicant’s arguments directed to Anderson and/or Kunec will be addressed in the rejection.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7, 9-18, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/007804 (“WO ‘804”; also “Findlay”; Note:  This rejection is specifically relying on the PCT application and not on any the two US patents that are continuations of this PCT application, and which also have “Finlay” as the first named inventor) in view of WO 2018/011383 (“WO ‘383”; also “Anderson”) and CA 3,015,167 (“CA ‘167”; also “Kunec”; Note:  This rejection is specifically relying on .
With regard to Claims 1 and 5, WO ‘804/Finlay discloses a fingerboard latch assembly (2, Figs. 1-26, P4, L19 – P22, L24) comprising: 
a latch bracket (3, Figs. 1-5, 6-7, P4, L19 – P5, L26); 
a latch (5) rotatably mounted on the latch bracket (Figs. 1-5, 6-7, P5, L11-16); and 
a sensor unit (30, 18) mounted on the latch (Figs. 7-26, C5, L32 – P18, L13; Note:  As best understood from the disclosure of WO ‘804/Finlay, the “sensor unit” (30) includes all of the components that are contained within housing (31, Figs. 7-19) and physically mounted in the latch arm (5a); In contrast sensor (18) is an electronic component that is forms a part of the sensor circuit (40, Fig. 24), and which is mounted on circuit board (80) and contained in enclosure (68) which forms a part of the housing (31), as best shown in Fig. 15; As such, the reference characters “30” and “18” can be used interchangeably to broadly construe the currently claimed “sensor” in Claim 1);
wherein the sensor unit includes and a processor arranged to receive an output of the sensor (“monitoring system 50”, Fig. 26; “processor”, Claim 12;  P20, L22 – P22, L24).  
WO ‘804/Finlay teaches that sensor (30, 18) is used to sense the orientation of the latch (P1, L10-25, Claim 1) and to send this signal to the monitoring system/processor “to derive an orientation signal representing the orientation of the latch from the measurements” (Claim 12).  As such, WO ‘804/Finlay fails to teach “a sensor unit … for monitoring a tubular adjacent the fingerboard latch assembly”, or “a sensor configured to sense an adjacent tubular”, and “a 
WO ‘383/Anderson discloses a fingerboard assembly (101, Figs. 2-19) and a safety latch (1947) rotatably mounted (Fig. 19) between adjacent fingers (115), wherein the operational position of the latch may be detected by a suitable sensor.  WO ‘383/Anderson further teaches “additionally, or alternatively, the fingerboard may comprise such a sensor to scan incoming or outgoing tubulars”, (P23, L4-8).  Because each tubular would necessarily pass by the latch in order to be placed into the fingerboard, and because the sensor would need to be located adjacent the latch in order to scan for incoming or outgoing tubulars, WO ‘283/Anderson can be construed to teach a sensor that is “configured to sense an adjacent tubular” wherein the tubular is adjacent to the latch.  
CA ‘167/Kunec discloses a fingerboard latch assembly (101, 103, Figs. 1-5, [0015]-[0024]) that includes a latch bracket (134, 136, 138, 142, 144, 146, 150, Figs. 3-4), a latch (30, Figs. 2-5) that is rotatable mounted on the latch bracket, a sensor unit/sensor (140, Fig. 4), and a processor (control system, [0031]).  CA ‘167/Kunec also discloses that the sensor unit/sensor (140) is located adjacent the latch (Fig. 4) and that there is one sensor unit/sensor (140)  located adjacent to each of the plurality of latches (30, Fig. 4) , wherein each of the latches are used to retain tubulars in a slot formed by two adjacent fingers [0016]0.   In addition, CA ‘167/Kunec further teaches that the sensor unit/sensor (140) determines whether a tubular is adjacent the latch such that the latch is clear to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify WO ‘804/Finlay such that a sensor unit/sensor that is capable of sensing an adjacent tubular, i.e., a sensor unit sensor similar to those disclosed by WO ‘383/Anderson and/or CA ‘167/Kunec, was mounted on the latch of WO ‘804/Finlay because the sensor unit/sensor when enclosed in a housing that fits within an aperture located in the latch allows for a more convenient way to replace or repair the sensor unit/sensor.  In addition, the placement of the sensor on the latch itself provides for more reliable detection of the tubular that may be adjacent to the latch.  This conclusion follows from the fact that WO ‘804/Finlay teaches that the placement of an orientation sensor unit/sensor on the latch itself, (instead of placing the sensor unit/sensor near the latch such as by placing it on the latch bracket) provides a more reliable measurement of the orientation of the latch (P2, L3-12), and if a reliable detection of the position of the tubular relative to the latch is desired, it would similarly be more reliable to place the tubular position sensor unit/sensor also on the latch.  CA ‘167/Kunec teaches the use of the sensor unit/sensor (140) to determine whether a tubular is leaning against the latch so as to determine that the latch is clear to open ([0031]).  The ordinarily skilled artisan would recognize that the placement of the sensor unit/sensor only adjacent to the latch (i.e., by placing it on the finger, such as is taught by CA ‘167/Kunec) may 
With regard to Applicant’s arguments/remarks presented in the January 31, 2022 Response directed specifically to “Anderson” and “Kunec”:    
Applicant argues “both Kunec and Anderson disclose a latch sensor and separately a tubular sensor.”  (See Applicant’s Response, page 9.)  First, the Examiner does not agree with this statement as it applies to Anderson because it ignores the word “alternately” in the statement cited by Applicant.  As such, Anderson clearly teaches first scenario that includes a latch sensor or (i.e., “alternately”) a sensor to scan incoming and/or outgoing pipes, or a second scenario that includes both types of sensors.  With regard to this statement, Applicant appears to be arguing that because Kunec teaches the use of both latch sensors and a tubular position sensor, and Anderson teaches a second scenario that includes both a latch sensor and a pipe sensor, it is improper to substitute a tubular/pipe position sensor for the latch sensor (whether it is located on the latch bracket as taught by Newton, as used in the rejections of the previous Office Actions, or on the latch itself as taught by WO ‘804/Finlay, as used in the current rejection).  This argument fails because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, WO ‘804/Finlay clearly teaches the use of a sensor unit/sensor mounted on the latch itself and WO ‘383/Anderson and CA ‘167/Kunec clearly teach sensor units/sensors that are capable of sensing the position of a tubular/pipe and/or whether a tubular/pipe  is adjacent to the latch.  Moreover, WO ‘804/Finlay is concerned with the reliability and accuracy of the sensor unit/sensing as described above, and therefore, “the combined teachings of the references would have suggested to those of ordinary skill in the art” to substitute a tubular/pipe position sensor for the latch sensor.
Applicant argues “Notably, there is no suggestion in either Kunec or Anderson that a latch sensor and a tubular sensor are interchangeable. Even though they may be based on the same detection principle, such as magnetic sensing, the configuration and positioning required for a latch sensor is very different from that of a tubular sensor.”  (See Applicant’s Response, pages 9-10.)  This argument fails because as currently claimed, the claimed sensor unit/sensor is being used to determine a position of an object (i.e., the position of the tubular) similarly to how the orientation (which is essentially a position) of the latch is being determined in WO ‘804.  If a different configuration is required for a tubular position sensor, as compared to a latch position/orientation sensor, these requirements are not claimed.  Instead, the sensor unit/sensor is merely 
  

With regard to Claim 2, WO ‘804/Finlay discloses where the sensor unit further comprises a wireless communication unit (47) arranged to wirelessly communicate the sensor unit/sensor signal (P13, L1 – P15, L12).
With regard to Claim 3, WO ‘804/Finlay discloses wherein the wireless communication unit comprises a radio communication unit (P14, L29 – P15, L6).

With regard to Claim 4, WO ‘804/Finlay discloses where the wireless communication unit is arranged to wirelessly communicate utilising a wavelength that is less than the minimum spacing between tubulars mounted in the fingerboard latch assembly (P14, L29 – P15, L6).
With regard to Claim 6, WO ‘804/Finlay discloses wherein the sensor is further configured to sense a speed and direction of movement of the adjacent tubular, and wherein the tubular monitor signal further represents the speed and direction of movement of the adjacent tubular (P18, L29-32).
With regard to Claim 7, WO ‘804/Finlay discloses wherein the sensor implements one of ultrasonic, acoustic, electromagnetic, magnetic, radio- frequency, microwave, ultra-wideband, optical, infrared, imaging or inductive sensing (P13, L26-32).
With regard to Claim 9, WO ‘804/Finlay discloses wherein the sensor unit includes a fitment that fits within an aperture in the latch (31, 32, 33, 34, P6, L6-16).
With regard to Claim 10, WO ‘804/Finlay discloses wherein the sensor unit further comprises a retaining member (32) configured to engage with the fitment and retain the sensor unit in the aperture (P6, L6-16).
With regard to Claim 11, WO ‘804/Finlay discloses wherein the sensor unit is encapsulated within the latch (P12, L9-26).
With regard to Claim 12, WO ‘804/Finlay discloses wherein the latch is made from a material that is transparent to sensor technology of the sensor (Figs. 15-16, P8, L14 - P9, L15).
With regard to Claims 13 and 14, WO ‘804/Finlay discloses a housing that houses electronic components of the sensor unit wherein the housing (31) is made from a plastic that is resistant to ultraviolet radiation, for example polyether ether ketone (P9, L16-25).
With regard to Claims 15-18, WO ‘804/Finlay discloses wherein the sensor unit incorporates shock adsorbing material or features arranged to reduce shock to the electronic components (P9, L26 - P10, L8).  
With regard to Claims 23-24, WO ‘804/Finlay discloses wherein the signal further comprises metadata (P15, L15-22).
With regard to Claims 25-27, WO ‘804/Finlay discloses a geolocation/GPS unit (48, Fig. 24, P15, L23-27) and an orientation sensor (18, Fig. 24, P13, L26 – P14, L28).
9. 	Claims 19-22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘804/Finlay in view of WO ‘383/Anderson and CA ‘167/Kunec, as applied to Claim 1, and further in view of Newton et al., US 2016/0076920 (also US 10,132,660).  WO ‘804/Finlay fails to teach a near-field communication unit and/or an electromagnetic probe that is a coil.  Newton discloses sensors (25, 26) . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652